OPINION — AG — ** COUNTY LAW LIBRARY — COURT FUND ** " OUR LAW LIBRARY OWES OVER $2,000 WHICH IS NOW PAST DUE. WE NOW HAVE APPROX. $300.00 IN THE LAW LIBRARY FUND WHICH IS WITH THE COURT CLERK. OUR BOARD OF TRUSTEES HAVE NEGLECTED TO SUPPLEMENT THE LAW LIBRARY FUND THROUGH THE PERCENTAGE INCREASES ALLOWED BY LAW. MY QUESTION IS: UNDER 19 O.S. 811 [19-811](3) CAN THE BOARD OF TRUSTEES OF THE LAW LIBRARY FUND IN LEFLORE COUNTY MAKE THE 15% PER ANNUM OF ALL ACCRUALS TO THE COURT FUND RETROACTIVE TO JUNE 1, 1955 AND TRANSFER FROM OUR UNAPPROPRIATED COURT FUND SUCH PERCENTAGE OF ALL ACCRUALS FROM THAT DATE, OR ARE WE LIMITED TO ONLY THOSE ACCRUALS WHICH COME IN AFTER THE EFFECTIVE DATE OF OUR MAJORITY VOTE ? " —  SUCH PROVISO ONLY RELATES ONLY TO THE DEPOSIT IN THE LAW LIBRARY FUND OF A COUNTY OF " TEN PERCENT (10%) OF ALL ACCRUALS TO THE COURT FUND OF SUCH COUNTY. " (RETROACTIVE) CITE: 19 O.S. 811 [19-811], 18 O.S. 813 [18-813] (FRED HANSEN)